Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oide (US 6,273,545).
As to claim 1, Oide discloses (see Figs 2 and 6) an apparatus for supplying chemical liquid, comprises: a chemical liquid supply head (1-4) for providing a chemical liquid onto a substrate; a receiving member (6) for receiving a recycle chemical liquid discharged from the chemical liquid supply head; a removing member (8) for removing impurities remaining in the recycle chemical liquid received in the receiving member; and a supplying member (11) for providing the recycle chemical liquid from which the impurities are removed to the chemical liquid supply head.
As to claims 2 and 10, Oide discloses (see Figs 2) the recycle chemical liquid is a chemical liquid remaining in the chemical liquid supply head, is capable of being discharged from the chemical liquid supply head in a maintenance process for the chemical liquid supply head, and is received in the receiving member (see maintenance part 5 executing maintenance operation).
Regarding claims 4 and 12, Oide teaches (see para [0006] and [0044]) the removing member includes a particle (dust) removing filter for removing particles remaining in the recycle chemical liquid and/or a bubble removing filter for removing bubbles generated in the recycle chemical liquid.
As to claims 5 and 14, Oide teaches (see Fig 6) a chemical liquid reservoir (41-43) for storing a new chemical liquid provided to the chemical liquid supply head; and a canister for storing the new chemical liquid provided to the chemical liquid reservoir, wherein the supplying member (plurality of paths 11 with different routes connected to the head) includes at least one selected from a first supplying member being connected to a connection line connecting the canister to the chemical liquid reservoir and providing the recycle chemical liquid to the chemical liquid supply head; a second supplying member (line connected to diluent added 9) being connected to the chemical liquid reservoir and providing the recycle chemical liquid to the chemical liquid supply head; and a third supplying member (see the line in communication with the filter 8) directly providing the recycle chemical liquid to the chemical liquid supply head.
As to claim 9, Oide discloses (see Figs 2, 6) an apparatus for supplying chemical liquid, which comprises: a chemical liquid supply head (1-4) for providing a chemical liquid onto a substrate; a chemical liquid reservoir (41-43) for storing a new chemical liquid provided to the chemical liquid supply head; a canister for storing the new chemical liquid provided to the chemical liquid reservoir (see Fig 6);  a receiving member (6) for receiving a recycle chemical liquid discharged from the chemical liquid supply head; a removing member (8) for removing impurities remaining in the recycle chemical liquid received in the receiving member; and a supplying member (11) for providing the recycle chemical liquid from which the impurities are removed to the chemical liquid supply head.

Claim(s) 1-2, 4-10, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasa et al (US 2006/0244799A1).
As to claim 1, Sasa et al discloses (see Figs 6, 8, 11 and 17) an apparatus for supplying chemical liquid, which comprises: a chemical liquid supply head (51-54) for providing a chemical liquid onto a substrate; a receiving member (71e) for receiving a recycle chemical liquid discharged from the chemical liquid supply head; a removing member (73) for removing impurities remaining in the recycle chemical liquid received in the receiving member; and a supplying member (74) for providing the recycle chemical liquid from which the impurities are removed to the chemical liquid supply head.
As to claim 2, Sasa et al discloses (see Fig 17) the recycle chemical liquid is a chemical liquid remaining in the chemical liquid supply head, is capable of being discharged from the chemical liquid supply head in a maintenance process for the chemical liquid supply head, and is received in the receiving member.
Regarding claims 4, 12 and 19, Sasa et al teaches (see para [0004] and [0039]) the removing member includes a particle (dust) removing filter for removing particles remaining in the recycle chemical liquid and/or a bubble removing filter for removing bubbles generated in the recycle chemical liquid.
As to claims 5 and 14, Sasa et al teaches (see Fig 17) a chemical liquid reservoir (31-34) for storing a new chemical liquid provided to the chemical liquid supply head; and a canister (ink cartridges) for storing the new chemical liquid provided to the chemical liquid reservoir, wherein the supplying member (74) includes at least one selected from a first supplying member (31-34) being connected to a connection line connecting the canister to the chemical liquid reservoir and providing the recycle chemical liquid to the chemical liquid supply head; a second supplying member (dilute fluid, see Fig 8) being connected to the chemical liquid reservoir and providing the recycle chemical liquid to the chemical liquid supply head; and a third supplying member (see Fig 17, recycled ink tank) directly providing the recycle chemical liquid to the chemical liquid supply head.
Regarding claim 6, Sasa et al teaches (see Figs 14-15) a selecting member for selecting an operation of the at least one selected from the first supplying member, the second supplying member and the third supplying member (selection process modes).
As to claims 7, 13 and 20, Sasa et al discloses (see Figs 12-13) a first controlling member ( a control unit 100) capable of stopping a supply of the recycle chemical liquid to the chemical liquid supply head such that only the new chemical liquid is provided to the chemical liquid supply head; and a second controlling member capable of stopping a supply of the new chemical liquid to the chemical liquid supply head such that only the recycle chemical liquid is provided to the chemical liquid supply head (the control unit in communication with the 1st and second pump).
Regarding claims 8 and 15-16, an inspecting member (sensors 82,83) capable of inspecting the recycle chemical liquid from which the impurities are removed by the removing member; and a discharging member (recycled-ink heads 61-64) capable of discharging the recycle chemical liquid to an outside when the recycle chemical liquid is unusable (see Figs 11-14 and 17).
As to claim 9, Sasa et al discloses (see Figs 6, 8, 11 and 17) an apparatus for supplying chemical liquid, which comprises: a chemical liquid supply head (51-54) for providing a chemical liquid onto a substrate; a chemical liquid reservoir (31-34) for storing a new chemical liquid provided to the chemical liquid supply head; a canister (ink cartridges) for storing the new chemical liquid provided to the chemical liquid reservoir; a receiving member (71e) for receiving a recycle chemical liquid discharged from the chemical liquid supply head; a removing member (73) for removing impurities remaining in the recycle chemical liquid received in the receiving member; and a supplying member (74) for providing the recycle chemical liquid from which the impurities are removed to the chemical liquid supply head, wherein the supplying member is connected to a connection line (74) for connecting the canister to the chemical liquid reservoir.
Regarding claim 10, Sasa et al (see Fig 17) the recycle chemical liquid is a chemical liquid remaining in the chemical liquid supply head, is discharged from the chemical liquid supply head in a maintenance process for the chemical liquid supply head, and is received in the receiving member.
As to claim 17, Sasa et al discloses (see Figs 8, 14-15 and 17) for supplying chemical liquid, which comprises: a chemical liquid supply head (51-54, 61-64) for providing a chemical liquid onto a substrate; a chemical liquid reservoir (ink cartridges) for storing a new chemical liquid provided to the chemical liquid supply head; a canister (31-34) for storing the new chemical liquid provided to the chemical liquid reservoir; a receiving member (71e) for receiving a recycle chemical liquid discharged from the chemical liquid supply head; a removing member (73) for removing impurities remaining in the recycle chemical liquid received in the receiving member; a supplying member (74) for providing the recycle chemical liquid from which the impurities are removed to the chemical liquid supply head, wherein the supplying member includes at least one selected from a first supplying member connected to a connection line connecting the canister to the chemical liquid reservoir, a second supplying member (dilute fluid, see Fig 8) connected to the chemical liquid reservoir, and a third supplying member (recycled ink tank) directly providing the recycle chemical liquid to the chemical liquid supply head; a selecting member (see Figs 14-15) capable of selecting an operation of the at least one selected from the first supplying member, the second supplying member and the third supplying member (selection process modes); an inspecting member (sensors 82,83) capable of inspecting the recycle chemical liquid from which the impurities are removed by the removing member; and a discharging member(recycled-ink heads 61-64)  for discharging the recycle chemical liquid to an outside when the recycle chemical liquid is unusable (see Figs 11-14 and 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oide (US 6,273,545) or Sasa et al (US 2006/0244799A1) in view of Shimazaki (US 2011/0199423A1).
Oide or Sasa et al lacks teaching a receiving member sealing the liquid supply head.  However, Shimazaki teaches (see Fig 2 and para [0044]) the receiving member (16) is sealed such that the recycle chemical liquid discharged from the chemical liquid supply head is not exposed to an outside.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal the receiving member to apply sucking action and prevent clogging of the nozzles as taught by Shimazaki (see para [0044]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/